01-15-00958-CR
                                    CHRIS DANIEL
 4Ea                           HARRIS COUNTY DISTRICT CLERK



                                                                                FILED IN
November 9, 2015                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
EUSEBIO CHEVO PASTRANO JR.                                               11/17/2015 8:27:19 AM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
                                                                                  Clerk
202 TRAVIS, SUITE 307
HOUSTON, TX 77002

Defendant’s Name: CLARENCE RAY JOHNSON

Cause No: 1453162

Court:   179th   DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/04/15
Sentence Imposed Date: 11/04/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: EUSEBIO CHEVO PASTRANO JR.



Sincerely,

s oosto
   .
S. Norris
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    RENEE REAGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201Franklin P.O.Box 4651 Houston, Texas 77210-4651
i' .
     -v
                                                           Cause No.        M62/6Z
           \                                              THE STATE OF TEXAS
                          d/ftOPj/tf. \l0flAteOid                          , A/KJAJ

                                           District Court / County Criminal Court at Law No.

                                                             Harris County, Texas


                                                              NOTICE OF APPEAL                                                             JT
    TO THE HONORABLE JUDGE OF SAID COURT:

    On                b(? '7j
    NOTICE OF APPEAL of his conviction.
                                                                 the defendant in the above numbered and styled                 causÿTvJs y
                                                                                                                                          rui




                                                                                                                                      —
    The undersigned attorney (check appropriate box):
       y MOVES to withdraw.                                                                                                                        2015
          Q    ADVISES the court that he will CONTINUE to represent the defendant on appeal.
                                                                                                                                            ‘-'ÿosas
              /Jar       he/e,       4-.       Zo)Z~~
    Date                                                                               ley   (Signature)


    Defendant (Printed name)
                                                                                  09
                                                                             Attorne/ (Printed name)
                                                                                                           CJuxrh'/
                                                                                                                7
                                                                             State Bar Number
                                                                               -lOk/Ylaorÿ                    #-790
                                                                             Address
                                                                                  ii-z-m -£>-7-33
                                                                             Telephone Number
   The defendant (check all that apply):
          X,    REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
               appellate counsel to represent him.
               ASKS the Court to ORDER that a free record be provided to him.
               ASKS the court to set BAIL.
          Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
   Granting the requested relief.


                          2?
   Deftfulant (Signature)                                                    Defendant’s Printed name

   SWORN TO AND SUBSCRIBED BEFORE ME ON                                           NOV 0 4 2015
    By Deputy District Clerk of Harris County, Texas




   http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without AffirmationJ.docPase I of 2
                                                                       1/09/08
           v
» **   •
                                                                           ORDER


                  On                                  the Court conducted a hearing and FINDS that defendant / appellant

                       IS NOT indigent at this time.

                 JÿÿIS indigent for the purpose of
                                 employing counsel
                                 paying for a clerk’s and court reporter’s record.
                                 employing counsel or paying for a clerk’s and court reporter’s record.
       The Court ORDERÿthat
                  Counsel’s motion to withdraw is GRANTED / DENIED.
                  Defendant / appellant’s motion (to be found indigent) is DENIED.

           QÿJ)efendant’s         / appellant’s motion is GRANTED and
                                                                                   (attorney’s name & bar. card number)
                              is APPOINTED to represent defendant / appellant on appeal.
                            The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                            defendant / appellant.
       BAIL IS:
                       at $      HO 030
                  TO CONTINUE as presently set.
                  DENIED and is SET at NO BOND. (Felony Only)

       DATE SIGNED:                     Q


                                                                                 _ DISTRICÿCSURT /
                                                                                 JUDGE PRESIDINGÿ

                                                                                 COUNTY      CRIMINALTEXA\
                                                                                 HARRIS COUNTY,
                                                                                                OSURT AT LAW NO.




       http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without Affirmation).docPage 2 of 2
                                                                           1/09/08
                                   PAUPER’S OATH ON APPEAL
CAUSE NO.:                         __
                                    __                         OFFENSE:    *PoS$e$S*o*>
                                                                                                      //9tu£.
THE STATE OF TEXAS                                                  / 7$ DISTRICT COURT
VS.                                                            OF

  &M£/L££.             dahx/UnO                                HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                            JIDJVOS6ZZ ., defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        PL Appoint appellate counsel to represent him.

                                                DEFENDANT

SUBSCRIBED AND SWORN to before me, this                      day of                    .AD.,        IS

                                                DEPUTY DISTRICT CLERK
                                                     n                                 T7rT)0:   NOy g Verir
                                                 L± DISTRICT COURT
                                                HARRIS COUNTY, TEXAS                                  <2015
                                                                                                      °«ÿSS
                                                     ORDER
On                                   the court conducted a hearing and found that the defendant is indigent.

                                      G«£lCo                                                                    \|4$>
          The court orders that
          defendant/appellant on appeal.
                                                                         is appointed to represent
                                                                                                          4th
          The court reporter is ordered to prepare and file the reporter’s record without charge to the
          defendant/appellant.
It is further ordered that the clerk of this court mail a comu>f the order to the court reporter:
         (sgfsl ££ ((BA (rvAW . by           citified  maibi«£urn receipt requested.
                                                JUDGE PRESIDINQÿ.            [Kftf
                                                m       _
                                                       DISTRICT COtTR
                                                     S COUNTYATEXAS

                                                 AFFIRMATIi
     i.     dtkui                                    , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action as deemed necessary.

      ATTORNEY (SIGNATURE)                                            BAR/SPN NUMBER

      •ZQ2
      ADDRESS
                        sJe. 3o7
                                                                      CITY
                                                                                    ~7)t
                                                                                           STATE
                                                                                                 1lO0\      ZIP

      PHÿNE     Wly f[OC                                                rn.ut. 7W
                                                                      FAX NUMBER
      _cX*y/a QOiyk.* o IziS • &
      EMAIL ADDRESS

     SWORN TO AND SUBSCRIBED BEFORE ME ON                             ikte
                                               DEPUTY
                                                         DISTRICTÿCÿERK    (SIGNATURE)
                                               DISTRICT CLERK
 Wm                                                 Cause No.                                                                m
 THE STATE        OF   TEXAS                                                    IN I HE/7ÿ DISTRICT COURT

v.                                                                               COUNTY CRIMINAL COURT AT LAW NO.

                         Zbifitw Defendant                                      HARRIS COUNTY, TEXAS

            TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT                                                  OF    APPEAL*
I, judge of the trial court, certify this criminal case:
     j>fl     is not a plea-bargain case, and the defendant has the right of appeal, [or]
     f~l      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     1~]      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     Pjl      the de/eÿidant has waived the right of appeal.

                                                                              NOV 0 4 2015'
Judge                                                                      Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including apy right tp file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Pro             have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se .petition for discretionary review.


Defendant                                                                     :fen<        Counsl
Mailing Address:                                    £                      State Bar of Texas ED number:             /$396 S
Telephone number:                                                                                       _
Fax number (if any):                    V
                                                                           Mailing Address:
                                                                           Telephone number:            _
                                   %
                                                                           Fax number (if any):         _
* “A defendant in a criminal case has the righAJ-s
right to appeal in every case in which it enters a jii
                                                       S       jr these rules. The trial court shall enter a certification of the defendant's
                                                          t or gbi4 or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere 'hsd the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                  CLERK
                                                                                                                          9/1/2011
               APPEAL CARD


m                                           ,   .Cause No.



                      The State of Texas
                              Vs




Date Notice
Of Appeal:
               _NOV     Q   4 2015
                                        ll-HHU
Presentation:

Judgment:
                                        __
                                     Vol.

                                     Vol.
                                                  Pg..

                                                  Pg.

Judge Presiding,
Court Reporter,  "2©*®             eeAe>A(sJ
Court Reporter,
Court Reporter,

Attorney
on Trial   c                fVw few
Attorney
                *13           nÿrraBwiMeP
on Appeal.

               Appointed     \X    Hired
                                            _
Offense

Jury Trial            Yes    v/' No
Punishment
Assessed  _
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:             Yes
                            y No
Date Submitted
To Appeal Section       NOV 0 4 2015
Deputy Clerk